DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a cap sterilizer, content filling system including the cap sterilizer, and a cap sterilization method including that at least the infeed chamber and the air rinse chamber are exhausted, and an exhaust pressure in the infeed chamber and an exhaust pressure in the air rinse chamber are higher than an exhaust pressure in the sterilant atomizing chamber, or the sterilant atomizing chamber is not exhausted, classified in A61L2/18.
II. Claims 7-12, drawn to a cap sterilizer and content filling system including the cap sterilizer including that the first infeed chamber, the second infeed chamber, and the sterilant atomizing chamber are arranged in this order along a conveying direction of the cap, and the first infeed chamber and the second infeed chamber are separated from each other by a partition wall, classified in A61L2/18.
III. Claims 13-18, drawn to a cap sterilizer and content filling system including the cap sterilizer including that the sterilant atomizing chamber includes a spray nozzle which sprays the sterilant and a cover which covers surroundings of the spray nozzle, classified in A61L2/18.
IV. Claims 19-32, drawn to a cap sterilizer, a content filling system including the cap sterilizer, and a cap sterilization method including that the spray nozzle, the air rinse nozzle, and the washing nozzle are arranged in this order along a conveying direction of the cap, and a washing liquid is blown against the cap by the washing nozzle to wash the cap, classified in A61L2/18.
V. Claims 33-41, drawn to a cap sterilizer, a content filling system including the cap sterilizer, and a cap sterilization method including a sterilant atomizing wheel and an air rinse wheel, classified in A61L2/18.
The inventions are independent or distinct, each from the other because:
Inventions I-V are directed to related sterilizer apparatus/systems/methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  In this instance:
Group I has the materially different design, mode of operation, function, or effect that the infeed chamber and the air rinse chamber are exhausted, and an exhaust pressure in the infeed chamber and an exhaust pressure in the air rinse chamber are higher than an exhaust pressure in the sterilant atomizing chamber, or the sterilant atomizing chamber is not exhausted;
Group II has the materially different design, mode of operation, function, or effect that the first infeed chamber, the second infeed chamber, and the sterilant atomizing chamber are arranged in this order along a conveying direction of the cap, and the first infeed chamber and the second infeed chamber are separated from each other by a partition wall;
Group III has the materially different design, mode of operation, function, or effect that the sterilant atomizing chamber includes a spray nozzle which sprays the sterilant and a cover which covers surroundings of the spray nozzle;
Group IV has the materially different design, mode of operation, function, or effect that the spray nozzle, the air rinse nozzle, and the washing nozzle are arranged in this order along a conveying direction of the cap, and a washing liquid is blown against the cap by the washing nozzle to wash the cap; and
Group V has the materially different design, mode of operation, function, or effect that a sterilant atomizing wheel and an air rinse wheel are used.
Accordingly, the inventions are distinct from one another because each invention is directed to a distinct sterilizer structure and its use in a filling system (and in some instances to a method of using the sterilizer structure).  It is recognized that each is directed to a distinct invention when the inventions have a different structure which does not encompass overlapping subject matter with the other inventions.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; or
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; or
The inventions require a different field of search (e.g., searching different CPC schemes, US classes/subclasses, or electronic resources, or employing different search strategies or search queries).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        6 June 2022